PER CURIAM.
We reverse an order finding appellant in contempt for failing to pay support. Appellant argues that the trial court erred in failing to give him an opportunity to defend against the motion for contempt by testifying, Walker v. Edel, 727 So.2d 359 (Fla. 5th DCA 1999), and that there was no finding by the trial court that appellant willfully failed to comply with the prior court order, Bowen v. Bowen, 471 So.2d 1274 (Fla.1985). We agree with both of those arguments and therefore reverse.
KLEIN, FARMER and HAZOURI, JJ., concur.